 Case: 1:17-cv-04983 Document #: 88 Filed: 03/05/19 Page 1 of 1 PageID #:1263

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Michael V McMaken
                                    Plaintiff,
v.                                                     Case No.: 1:17−cv−04983
                                                       Honorable Andrea R. Wood
Greatbanc Trust Company
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 5, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Status hearing set for
3/5/2019 is stricken and reset for 3/20/2019 at 09:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
